Tripue, Judge.
Under the charter of the city of Dalton, the mayor and council have the same power to assess a fine for neglect to work on the streets, which the law vested in the commission*428ers of roads of a county to impose for failure to work the public roads of the county: See Cobb’s Digest, 948, and Code, section 619, as to the power of the county authorities. The act of 1865 and 1866, which is contained in said section, grants power to the commissioners of a county to imprison defaulters. The second section of the act of December 15, 1859, pamphlet, page 151, confers the power on the mayor and council to enforce the payment of all fines imposed, by imprisonment not exceeding thirty days. In this case, the’party fined and imprisoned was a defaulter for not working the streets. He failed and refused to pay the fine. The penalty provided in the "ordinance of the city was then imposed upon him io-wit: imprisonment. If there was irregularity in some of the proceedings, that did not create a liability on the part of the city for damages: See Dillon on Corporations, section 752, et seg.; 19 Georgia, 97; 20 Ibid., 635 and 845.
Judgment affirmed.